DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2, 7-8, 10-11, 16-17, 26-28 and 30-31 are cancelled.
Claims 1, 3-6, 9, 12-15, 18-25, and 29 are allowed.

Response to Arguments
Applicant’s arguments, filed 03/19/2022, with respect to claim 1 have been fully considered and are persuasive in view of the new amendments to claim 1. The rejection of claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-6, 9, 12-15, 18-25, and 29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 (amended) is allowed over the prior arts of record because none of the prior arts taken alone or in combination discloses all the limitations of claim 1 as currently amended. For instance, Boni (US PUB 20150146880), the closest prior art of record directed to similar subject matter of the claimed invention mainly discloses a bone conduction earphone, comprising: an ear hook assembly with a housing, a core module including a core housing disposed on one end of the ear hook assembly, and an opening being disposed on one end of the core housing to form a chamber structure for accommodating the core. 
However, Boni, taken alone or in combination with the other prior arts does not explicitly disclose the following limitations in combination with the other limitations of claim 1 as amended: wherein the ear hook housing includes an earphone fixing portion, a bending transition portion, and an accommodation bin which are sequentially connected; and wherein an elastic modulus of the core housing is greater than an elastic modulus of the ear hook housing, the earphone fixing portion is disposed on an opening end of the core housing, and a reinforcing structure is disposed on the earphone fixing portion, wherein a ratio of a difference between a rigidity of a skin contact region of the core housing and a rigidity of the earphone fixing portion and the rigidity of the skin contact region of the core housing is less than or equal to 10%.

Claims 3-6, 9, 12-15, 18-25, and 29 are allowed based on their respective dependency from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYESOLA C OJO/Primary Examiner, Art Unit 2654.